*586
ORDER

PER CURIAM.
Juan Payne, Movant, appeals the denial of his Rule 29.15 motion for post-conviction relief following his conviction of one count of murder in the second degree and one count of armed criminal action.
On appeal, Movant contends the motion court erred by denying his Rule 29.15 motion because: (1) he received ineffective assistance of counsel in that his trial counsel failed to follow adequate trial strategy by advising him not to testify; and (2) that there was no reasonable likelihood that the outcome of the Movant’s second trial would have been different had he testified in support of his alibi defense because this finding was not supported by the record in that the jury in the Movant’s initial trial had rejected such a defense.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).